               Case Case
                    4:20-cr-00085-DC
                          5:21-mj-00351-STE
                                       Document
                                            Document
                                                90 *SEALED*
                                                      1 Filed 06/09/21
                                                              Filed 05/18/21
                                                                        Page Page
                                                                             1 of 3 1 of 2
PROB 12C
(7/93)

                              UNITED STATES DISTRICT COURT
                                                            for                Western District of Oklahoma
                                               Western District of Texas
                                                                               M-21-351-STE


                   Petition for Warrant or Summons for Offender Under Supervision


Name of Offender: Felipe Sanchez                                                  Case Number: 4:20CR00085-001
Name of Sentencing Judicial Officer: Honorable David Counts, United States District Judge
Date of Original Sentence: December 14, 2020
Original Offense:    Transportation of Illegal Aliens for Financial Gain 8 U.S.C. §§ 1324(a)(1)(A)(ii) & (B)(i)
Original Sentence:    Twelve (12) months and One (1) day, and Three (3) years TSR
Type of Supervision: Supervised Release                   Date Supervision Commenced: January 08, 2021
Assistant U.S. Attorney:      Eduardo Mendoza                Defense Attorney:    Kevin D. Acker



                                            PREVIOUS COURT ACTION

Supervision was initiated by the Western District of Oklahoma. A 12-B Modification of Conditions was filed in this
case on May 03, 2021, to include a drug treatment condition.

                                            PETITIONING THE COURT

☒ The issuance of a warrant
☐ The issuance of a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number           Nature of Noncompliance

           1               “The defendant shall not commit another federal, state, or local crime during the term of
                           supervision.”

           2               “The defendant shall live at a place approved by the probation officer. If the defendant plans
                           to change where he or she lives or anything about his or her living arrangements (such as the
                           people the defendant lives with), the defendant shall notify the probation officer at least 10
                           days before the change. If notifying the probation officer in advance is not possible due to
                           unanticipated circumstances, the defendant shall notify the probation officer within 72 hours
                           of becoming aware of a change or expected change.”

           3               “If the defendant is arrested or questioned by a law enforcement officer, the defendant shall
                           notify the probation officer within 72 hours.”
           Case Case
                4:20-cr-00085-DC
                      5:21-mj-00351-STE
                                   Document
                                        Document
                                            90 *SEALED*
                                                  1 Filed 06/09/21
                                                          Filed 05/18/21
                                                                    Page Page
                                                                         2 of 3 2 of 2

   Nature of            While under supervision within the Western District of Oklahoma, the defendant reported he
 Noncompliance          was residing with his oldest son, Yoan Sanchez. On May 04, 2021, the U.S. Probation Office
                        attempted to contact the defendant through his son’s phone number, and it was reported the
                        defendant had not resided with his son since an unknown date in March. Furthermore, the
                        defendant provided no secondary address or telephone number to be reached, and at no point
                        contacted the U.S. Probation Office to advise them of this change in location.

                        Additionally, the defendant was cited for Driving Under Suspension and was scheduled to
                        appear on May 04, 2021, to the Newcastle, Oklahoma Municipal Court. The defendant did not
                        report this law enforcement interaction to the U.S. Probation Office, and it was reported the
                        defendant failed to appear for his scheduled court date. At this time, due to being unable to
                        contact the defendant, he is considered to have absconded.


U.S. Probation Officer Recommendation:

     ☒ The term of supervision should be

          ☒ revoked. (Maximum penalty: 2 years imprisonment; 3 years supervised release, less any
          imprisonment imposed upon revocation; and payment of any unsatisfied monetary sanction previously
          ordered.

          ☐ extended for             years for a total term of     years

      ☐ The conditions of supervision should be modified as follows:

Approved by:                                                           Respectfully submitted by:



Michael W. McDougall                                                   Mason J. Bejarano
Supervisory U.S. Probation Officer                                     U.S. Probation Officer
Telephone: (432) 538-6019                                              Telephone: (432) 837-6026
                                                                       Date: May 16, 2020

cc: Brandi Young, AUSA
    Javier Ceniceros, ADCUSPO

THE COURT ORDERS:

☐No action.
☒The issuance of a warrant.
☐The issuance of a summons.
☐Other



                                                                               Honorable David Counts
                                                                                 U.S. District Judge

                                                                                     May 18, 2021
                                                                                        Date
Case Case
     4:20-cr-00085-DC
           5:21-mj-00351-STE
                        Document
                             Document
                                 91 *SEALED*
                                       1 Filed 06/09/21
                                               Filed 05/18/21
                                                         Page Page
                                                              3 of 3 1 of 1
